PER CURIAM.
Alonzo Calvin Jones seeks to appeal the district court’s order denying his motion filed under 28 U.S.C. § 2241 (2000), but construed as one pursuant to 28 U.S.C. § 2255 (2000). We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and conclude on the reasoning of the district court that Jones has not made a substantial showing of the denial of a constitutional right. See Jones v. United States, No. CA-02-2790-2-20BC (D.S.C. Mar. 4, 2002). Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.